OPINION
DICE, Judge.
The conviction is for burglary; the punishment, enhanced under Art. 62, Vernon’s Ann.P.C., by reason of a prior conviction for an offense of like character, twelve years.
Appellant’s sole ground of error is that the sentence in the prior conviction introduced in evidence by the state is void because it fixed his punishment for an indefinite term of “not less than Two nor more Ten years” in the Department of Corrections.
The sentence properly applied the indeterminate sentence law, Art. 42.09, Vernon’s Ann.C.C.P., and is not void. The judgment in the prior conviction assessed a definite term of ten years.
In Ex parte Rodriguez, 167 Tex.Cr.R. 305, 320 S.W.2d 346, relied upon by appellant, it was the judgment of the court and not the sentence which was held void for indefiniteness.
The ground of error is overruled.
The judgment is affirmed.